EXHIBIT 10.2

 

BODY CENTRAL CORP.

NON-QUALIFIED STOCK OPTION AGREEMENT

NON-PLAN INDUCEMENT GRANT

 

THIS AGREEMENT dated as of February 5, 2013, between Body Central Corp., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified in paragraph 1 below, currently residing at the
address set out at the end of this Agreement (the “Optionee”).

 

1.                                      Grant of Option. The Company grants to
you, the Optionee identified in the table below, an option (the “Option”) to
purchase from the Company all or any part of a total of the number of shares
identified in the table below (the “Optioned Shares”) of the common stock, par
value $0.001 per share, of the Company (the “Stock”), at the exercise price per
share set out in the table below as an inducement grant made pursuant to
Rule 5635(c)(4) of the NASDAQ Listing Rules.  For the avoidance of doubt, this
Option is not issued under the Body Central Corp. Amended and Restated 2006
Equity Incentive Plan, as amended (the “Plan”) and does not reduce the share
reserve under the Plan.  However, for interpreting the applicable provisions of
this Option, the terms and conditions of the Plan (other than those applicable
to the share reserve) shall govern and apply to this Option as if such Option
had actually been issued under the Plan.

 

Optionee                                                                                                                                            
Brian P. Woolf

 

Number of
Shares                                                                                         
300,000

 

Exercise Price Per Share                                                   $7.94

 

Grant
Date                                                                                                                                
February 5, 2013

 

Expiration
Date                                                                                                    
February 5, 2023

 

2.                                      Character of Option.  This Option is not
intended to be treated as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

 

3.                                      Expiration of Option.  This Option shall
expire at 5:00 p.m. Eastern Time on the Expiration Date identified in the table
above or, if earlier, the earliest of the dates specified in whichever of the
following applies:

 

(a)                                 If the termination of your employment or
other association is on account of your death or disability, the first
anniversary of the date your employment or other association ends.

 

(b)                                 If the termination of your employment or
other association is due to any other reason (other than for cause), three
(3) months after your employment or other association ends.

 

--------------------------------------------------------------------------------


 

(c)                                  If the Company terminates your employment
or other association for cause, or if at the termination of your employment or
other association the Company had grounds to terminate your employment or other
association for cause (whether then or thereafter determined), immediately upon
the termination of your employment or other association.

 

4.                                      Exercise of Option. Until this Option
expires, you may exercise it as to the number of Optioned Shares identified in
the table below, in full or in part, at any time on or after the applicable
exercise date or dates identified in the table. However, during any period that
this Option remains outstanding after your employment or other association with
the Company and its Affiliates ends, you may exercise it only to the extent it
was exercisable immediately prior to the end of your employment or other
association. The procedure for exercising this Option is described in Section 7
of the Plan; provided that you may also exercise by a “net exercise” arrangement
pursuant to which the Company will reduce the number of Optioned Shares issuable
upon exercise by the largest whole number of Optioned Shares with a Market Value
that does not exceed the aggregate exercise price.

 

Number of Shares
in Each Installment

 

Initial Exercise Date
for Shares in Installment

75,000

 

February 5, 2014

18,750

 

May 5, 2014

18,750

 

August 5, 2014

18,750

 

November 5, 2014

18,750

 

February 5, 2015

18,750

 

May 5, 2015

18,750

 

August 5, 2015

18,750

 

November 5, 2015

18,750

 

February 5, 2016

18,750

 

May 5, 2016

18,750

 

August 5, 2016

18,750

 

November 5, 2016

18,750

 

February 5, 2017

 

5.                                      Transfer of Option.  The right to
transfer this Option is subject to the terms of Section 7.6 of the Plan.

 

6.                                      Incorporation of Plan Terms. As set
forth above, this Option is not granted under the Plan but is subject to all of
the applicable terms and provisions of the Plan, including but not limited to
the limitations on the Company’s obligation to deliver Optioned Shares upon
exercise set forth in Section 10 (Settlement of Awards).

 

7.                                      Miscellaneous.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without regard to the conflict of laws principles thereof and shall be binding
upon and inure to the benefit of any successor or assign of the Company and any
executor, administrator, trustee, guardian, or other legal representative of
you. Capitalized terms used but not defined herein shall have the meaning
assigned under the Plan. This

 

2

--------------------------------------------------------------------------------


 

Agreement may be executed in one or more counterparts all of which together
shall constitute but one instrument.

 

8.                                      Tax Consequences; Withholding.  The
Company makes no representation or warranty as to the tax treatment to you of
your receipt or exercise of this Option or upon your sale or other disposition
of the Optioned Shares. You should rely on your own tax advisors for such
advice. You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
other tax consequences that may arise as a result of the transactions
contemplated by this Option. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.  You may elect to have the minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued a number of shares with an aggregate Market Value
that would satisfy the minimum withholding amount due.

 

9.                                      Acknowledgment.  By accepting this
Option you hereby agree and acknowledge to abide by the Company’s corporate
governance and employment policies including, but not limited to, the Policy on
Insider Trading Policy and the Code of Business Conduct and Ethics for
Employees, Executive Officers and Directors, each as amended and in effect from
time to time.

 

[Remainder of the Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

BODY CENTRAL CORP.

 

 

 

 

 

By:

/s/ Donna R. Ecton

 

/s/ Brian P. Woolf

 

 

Brian P. Woolf

 

 

 

Title:  Chairman of Compensation Committee of Body Central Corp.’s Board of
Directors

 

 

 

[Signature Page to Non-Qualified Stock Option Agreement]

 

--------------------------------------------------------------------------------

 